DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 5/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction requirement is made final.
	
  Applicant’s election without traverse of species of bridging factor which is rapamycin or a rapalog thereof, species of first and second multimerizing domains which are FKBP and FKBP12-rapamycin binding (FRB) or variants thereof, species of first and second transmembrane domain (TMD) which are CD4 TMD, and species of intracellular signaling domain which is a cytokine receptor that is IL-18R1 in the reply filed on 5/26/22 is acknowledged. It is noted that because IL-18R1 cannot transduce a signal if not in complex with IL-18RAP, and the claims require “an intracellular signaling domain”, the first and second immune receptor intracellular signaling domains are being examined as IL-18R1 with IL-18RAP (see claims 140 and 141).

Improper Markush Grouping
	Claims 132, 133 and 137 are rejected on the basis that each contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The Markush grouping of multimerizing domains (claim 133) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: a pair selected from the group consisting of: FKBP and FKBP12-rapamycin binding (FRB) or variants thereof; FKBP and calcineurin or 2Attorney Docket No.: BLUE-092.USPC Application No.: 16/771,402 variants thereof; FKBP and cyclophilin or variants thereof; FKBP and bacterial dihydrofolate reductase (DHFR) or variants thereof; calcineurin and cyclophilin or variants thereof; PYR1-like 1 (PYL1) and abscisic acid insensitive 1 (ABI1) or variants thereof; and GIB1 and GAI or variants thereof, represent structurally distinct dimerizing domains that are bridged by different factors (see paragraph immediately below).  Please refer to Fig. 1 of Stanton et al., Chemically induced proximity in biology and medicine, Science, 359:eaao5902, pp. 1-9, 9 Mar. 2018.

The Markush grouping of bridging factor (chemically induced dimerization, CID) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: rapamycin or a rapalog thereof, coumermycin or a derivative thereof, gibberellin or a derivative thereof, abscisic acid (ABA) or a derivative thereof, methotrexate or a derivative thereof, cyclosporin A or a derivative thereof, FK506/cyclosporin A (FKCsA) or a derivative thereof, and trimethoprim (Tmp)-synthetic ligand for FK506 binding protein (FKBP) (SLF) or a derivative thereof, have not only different structures, but also bridge different molecules.  Please refer to Fig. 1 of Stanton et al., Chemically induced proximity in biology and medicine, Science, 359:eaao5902, pp. 1-9, 9 Mar. 2018.

The Markush grouping of intracellular signaling domain is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: a cytokine receptor, interleukein receptor, pattern recognition receptor and toll-like receptor (TLR) (see claim 137) are structurally and functionally different with different activities upon activation.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The term “DARIC” has no meaning without further explanation, therefore, words with meaning should be used.
The following title is suggested: DIMERIZING AGENT REGULATED IMMUNORECEPTOR COMPLEXES COMPRISING INTERLEUKIN RECEPTOR SIGNALING DOMAIN

The attempt to incorporate the Sequence Listing into this application by reference to the text file named BLBD_092_O1WO_ST25.txt is ineffective because that was a submission in the PCT application and not the instant application.  The Sequence Listing was made part of the instant application by direct submission through the International Bureau and, as a result, no incorporation by reference is required. It is noted that if it were required, the size of the file must be in bytes instead of KB (see 37 CFR 1.52(e)(5)).

The disclosure is objected to because of the following informalities: i) there are terms in the specification that are abbreviations in the specification that should be defined at the first occurrence of the term; otherwise, the terms lead to the specification being unclear:  TME, p. 15, line 19, GFP, p. 14, line 7); and ii) on p. 109, line 11, there is a duplication of “to the” after “GFP”.
Appropriate correction is required.

The chemical formula(s), mathematical formula(s), or table(s) in the location(s) referenced below contain shading (color/grayscale) and therefore do not comply with 37 CFR 1.52 and do not come within the exceptions of 37 CFR 1.58(a). Please delete chemical formula(s), mathematical formula(s), or table(s) with shading from the specification or claims, provide them as formal color drawing(s) in accordance with 37 CFR 1.84, including petition, fee, and amendment in accordance with 37 CFR 1.84(a)(2), and amend the specification to provide a brief description of the drawings in accordance with 37 CFR 1.74, or remove the shading. See TABLE 1 (p. 60). 

Drawings
The drawings are objected to because Fig. 1A recites in the left large rectangular box, “Undectable”, which should be “Undetectable”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 131-136 and 145 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 98,101, 102, 110-113 of copending Application No. 16/771,027 (‘027, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a fusion protein comprising a first and second polypeptide, wherein the first polypeptide comprising a FRB multimaerizing domain, a CD4 transmembrane domain and intracellular domain, which for instant claim 1 is generically an ”immune receptor intarcellular signaling domain.” The instant specification has no limiting definition of an immune receptor intracellular signaling domain, however CD137 and CD3 are provided in the examples of “immune receptor transmembrane domains”, and therefore, represent immune receptors (p. 31, lines 4-8). The second polypeptide comprises an NKG2D receptor and FKBP multimerizing domain.  The NKG2D receptor has a transmembrane and intracellular signaling domain and is an immune receptor as evidenced by the teaching of ‘027 that NKG2D is expressed by immune cells (NK and T cells) and was first identified as an activating immune receptor (p. 34, lines 16-20, of ‘027). Further, claim 98 of ‘027, while drawn to a non-natural cell, recites that the cell comprises the first and second protein as set forth in claim 110 of ‘027. Dependent claim 101 specifies that the multimerizing domain is FRB T2098L, and claim 103 sets forth bridging factors for the multimerizing domains, including rapalog AP21967.  The species of ‘027 reference application renders the genus of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 131-137, 140, 141, 144 and 145 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to for a fusion polypeptide comprising a first polypeptide comprising (a) a first multimerizing domain, a first transmembrane domain and a first immune receptor intracellular signaling domain, (b) a polypeptide cleavage signal and (c) a second polypeptide comprising (a) a second multimerizing domain, a second transmembrane domain and a second immune receptor intracellular signaling domain. The fusion protein has no specified order of the parts except that the first and second polypeptides are distinct.  The whole of the invention is based on what is termed a ‘DARIC immune receptor’, that when multimerization of the DARIC is induced leads to activation of the immunostimulatory endodomains that “renders the cells resistant to the immunosuppressive impacts of the TME by restoring or increasing proinflammatory cytokine secretion.” (e.g., p. 15, lines 12-21).  In order to be able to multimerize, the multimerizing domain of the first and second polypeptide must be able to multimerize with each other. This is illustrated by claim 133, which sets forth multimerizing domain pairs. And in order to be able to activate the immune receptor intracellular signaling domain, the multimerizing domains must be able to multimerize together in such a way to transduce a signal. However, the claims are directed to or encompass a fusion polypeptide as well as first and second polypeptides with components in any order.  Also, the multimerizing domains are not recited as being extracellular.  The specification and drawings disclosed only fusion proteins in which a first multimerizing domain is followed by a transmembrane domain and then an immune receptor intracellular signaling domain, which is then followed by a polypeptide cleavage domain, then followed by a second multimerizing domain followed by a transmembrane domain and finally an immune receptor intracellular signaling domain, in that order.  There may be a label, such as GFP, following the last intracellular signaling domain (see Fig. 1A). This construction allows the multimerizing domains to localize extracellularly where they can be exposed to a bridging factor (see claim 145). While Wu et al. (Science, 350(6258):aab4077-1-10, 16 Oct. 2015) show chimeric antigen receptor (CAR) constructs in which the multimerizing domain is intracellular, these constructs also require an antibody single chain antigen-binding region (scFv) in order to function (Fig. 1C “Split CAR design).  The instant fusion polypeptide has no such scFv and the skilled artisan could not readily envision an immunoreceptor signaling fusion protein without an scFv which comprises only intracellular and a transmembrane domain and yet is activatable by a bridging factor. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the ordered fusion polypeptides referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed fusion polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 131, 137, 140-141, 144 and 145 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190350974 A1.
US 20190350974 A1 is drawn to chimeric TGFβ receptor (CTBR) signal converters for use in the treatment of cancer, for example, by activating T cells engineered to comprise the CTBR that would otherwise be immunosuppressed in a tumor microenvironment ([0156]).  The general structure of a CTBR comprises a first polypeptide comprising a TGFβR1 extracellular domain that binds TGFβ, a transmembrane domain and an intracellular signaling domain, a second polypeptide comprising a TGFβR2 extracellular domain that binds TGFβ, a transmembrane domain and an intracellular signaling domain, and a polypeptide cleavage signal, e.g., a 2A polypeptide cleavage signal, wherein the TGFβR1 and TGFβR2 form a TGFβ-binding and activation domain ([0162]). The intracellular domain may be an interleukin receptor, including an IL-18 receptor pair of IL-18R1 and IL-18RAP ([0249]-[0250]). In particular, the CTBR is a fusion protein comprising the first polypeptide, cleavage signal and second polypeptide, wherein the intracellular signaling domain is IL-18R1 and IL-18RAP ([0292]). Specific viral self-cleaving polypeptides are set forth in [0295].

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 131-137, 140, 141, 144 and 145 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190350974 A1 (‘974) as applied to claims 131, 137, 140-141, 144 and 145 above, and further in view of US 20150266973 A1 (‘973, cited in the IDS filed 3/25/21).
The applied reference, US 20190350974, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
US 20190350974 A1 is drawn to chimeric TGFβ receptor (CTBR) signal converters for use in the treatment of cancer, for example, by activating T cells engineered to comprise the CTBR that would otherwise be immunosuppressed in a tumor microenvironment ([0156]).  The general structure of a CTBR comprises a first polypeptide comprising a TGFβR1 extracellular domain that binds TGFβ, a transmembrane domain and an intracellular signaling domain, a second polypeptide comprising a TGFβR2 extracellular domain that binds TGFβ, a transmembrane domain and an intracellular signaling domain, and a polypeptide cleavage signal, e.g., a 2A polypeptide cleavage signal, wherein the TGFβR1 and TGFβR2 form a TGFβ-binding and activation domain ([0162]). The intracellular domain may be an interleukin receptor, including an IL-18 receptor pair of IL-18R1 and IL-18RAP ([0249]-[0250]). In particular, the CTBR is a fusion protein comprising the first polypeptide, cleavage signal and second polypeptide, wherein the intracellular signaling domain is IL-18R1 and IL-18RAP ([0292]). Specific viral self-cleaving polypeptides are set forth in [0295]. In addition to the CTBR, the T cell call can also comprise one or more chains of a DARIC receptor, which is composed of a signaling polypeptide comprising a first multimerizing domain, a first transmembrane domain and an intracellular signaling domain, at least a second multimerizing domain, wherein a bridging factor between the multimerization domains promotes formation of a DARIC receptor complex ([0356]).  The first and second multimerization domains may be FRB, especially FRB T2098L, and FKBP12, with a bridging factor that is rapamycin or rapalog AP21967 ([0366]-[0367]).  The first and second transmembrane domains may be from CD4 [0368]. US  20190350974 does not teach wherein a fusion protein comprising both a first and second polypeptide, each comprising a multimerization domain which is specifically FRP and FKBP, with a transmembrane domain that is specifically CD4 in combination with an immune receptor intracellular signaling domain which is IL-18R1 and IL-18RAP.
US 20150266973 A1 teaches multicomponent proteins having chemically induced multimerization chimeric antigen receptor (CAR) proteins that provide for spatial and temporal control of cellular signaling initiation and responses for adoptive immunotherapy, which has been used to treat cancer ([0003] and [0007]). The construct helps avoid toxicity from targeted destruction of normal tissues and cytokine-release associated adverse events (e.g., cytokine storm)(e.g., [0009]).  The multimerizing CAR (e.g., Fig. 1C) comprises a first fusion protein comprising a first multimerization domain, a first hydrophobic (i.e., transmembrane) domain, and an actuator domain (i.e., signaling domain), wherein the first multimerization domain localizes extracellularly; and a second fusion protein comprising a binding domain and a second multimerization domain, and a second hydrophobic domain; wherein a first bridging factor promotes the formation of a polypeptide complex on the non-natural cell surface with the bridging factor associated with and disposed between the multimerization domains of the first and second fusion protein. The first and second fusion proteins may be expressed as a single fusion protein separated by a 2A cleavage peptide ([0077], [0118]-[0121]) The transmembrane domain may be from CD4 ([0021]). Figure 10 illustrates that the multimerizing domains may be FRB and FKB12, which forms a functional complex in the presence of a bridging factor, in this instance rapamycin ([0244]). The first multimerization domain may be FRB T2098L and the second may be FKBP12, with a bridging factor of rapalog AP21967 ([0049]). Figure 6 shows that bridging factors can function in the DARIC system at clinically relevant concentrations. Other bridging factors include rapalogs ([0014] and [0018]). The advantage of using as a CD4 transmembrane domain is shown in Figs. 14A-B ([0049]). 
It would have been obvious to the artisan of ordinary skill before the effective filing date of the invention to substitute in the CTRB-IL-18R signaling fusion protein of ‘974 the FRB, including a FRB T2098L, and FKBP12 extracellular multimerizing domain for the TGFβR1 and TGFβR2 multimerization domain, wherein the multimerizing factor is a bridging factor such as rapamycin instead of TGFβ, and wherein the transmembrane domain is from CD4, as taught in ‘974 for the DARIC receptor.  This overall structure was taught by ‘973, and both publications teach the constructs as useful for adoptive immunotherapy and cancer treatment. Because activation of the TGFβ receptors cannot be controlled due to endogenous TGFβ present, it would have been desirable to have an extracellular multimerizing domain, e.g., FRB T2098L and FKBP12, which could be activated by intentional application of a nonendogenous bridging agent.  It would have been obvious to substitute one known element for another with the reasonable expectation of predictable results.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Claim(s) 131-137, 140, 141, 144 and 145 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180244797 A1 (‘979) in view of US 10,596,274 B2, US 20150266973 A1 (‘973, cited in the IDS filed 3/25/21) and Tsutsumi et al. (Nat. Commun. DOI: 10.1038/ncomms6340, pp. 1-13, plus Supplementary Information pp. 1-11, 15 Dec. 2014).
US 20180244797 A1 teaches in Figure 5, a chimeric cytokine receptor (CCR) signaling polypeptide comprised of a first polypeptide comprising an antibody light chain region, a transmembrane domain and an IL2 receptor γ chain intracellular signaling domain, and a second polypeptide comprising an antibody light chain region, a transmembrane domain and an IL2 receptor β or IL7 receptor α chain intracellular signaling domain. The CCR may be expressed as a single fusion polypeptide wherein the first and second polypeptide are joined by a cleavage site which may be a 2A self-cleavage peptide ([0444]-[0446] and [0453]). This CCR leads to constitutive cytokine signaling ([0025]).  An alternative to the antibody light and heavy chains are dimerization domains that dimerize only in the presence of a chemical inducer of dimerization (CID), so that cytokine-type signaling only occurs in the presence of the CID ([0502]). This includes wherein one dimerization domain is FKBP12 and the other is FRB, with the CID being rapamycin ([0504]). Also, it is discussed that off-target activity of chimeric antigen receptors is undesirable because normal tissues expressing the antigen bound by the antigen-binding antibody domain of the CAR are damaged, while on-target activity can provide better targeting, but still leads to damage in any normal tissue expressing the antigen of the chimeric antigen receptor ([0013]-[0016]). ‘979 does not teach a CCR wherein the transmembrane domain is from CD4 or the intracellular signaling domain is from an IL-18R. 
US 10,596,274 teaches a chimeric polypeptide comprising an extracellular binding moiety that is an antigen-binding domain or other specific binding pair (col. 46, lines 38-48), a transmembrane domain and an intracellular activating domain connected by a transmembrane domain (e.g., col. 45, lines 10-15).  Transmembrane domain may be from CD4 (col. 48, lines 20-33). The intracellular domain is used to signal to induce production of one or more cytokines, increase cell death and/or increase proliferation of NK and T cells (col. 48, lines 51-58). In the context of recombinant retroviral expression in a mammalian cell, the transactivators can be on two polypeptides, each containing a dimerization domain that dimerizes through addition of a ligand, including wherein the activation domain can be FRB T2098L and/or FKBP, wherein the bridging ligand may be rapamycin (col. 88, line 20, through col. 89, line 3).
US 20150266973 A1 teaches multicomponent proteins having chemically induced multimerization chimeric antigen receptor (CAR) proteins that provide for spatial and temporal control of cellular signaling initiation and responses for adoptive immunotherapy, which has been used to treat cancer ([0003] and [0007]). The construct helps avoid toxicity from targeted destruction of normal tissues and cytokine-release associated adverse events (e.g., cytokine storm)(e.g., [0009]).  The multimerizing CAR (e.g., Fig. 1C) comprises a first fusion protein comprising a first multimerization domain, a first hydrophobic (i.e., transmembrane) domain, and an actuator domain (i.e., signaling domain), wherein the first multimerization domain localizes extracellularly; and a second fusion protein comprising a binding domain and a second multimerization domain, and a second hydrophobic domain; wherein a first bridging factor promotes the formation of a polypeptide complex on the non-natural cell surface with the bridging factor associated with and disposed between the multimerization domains of the first and second fusion protein. The first and second fusion proteins may be expressed as a single fusion protein separated by a 2A cleavage peptide ([0077], [0118]-[0121]) The transmembrane domain may be from CD4 ([0021]). Figure 10 illustrates that the multimerizing domains may be FRB and FKB12, which form a functional complex in the presence of a bridging factor, in this instance rapamycin ([0244]). The first multimerization domain may be FRB T2098L and the second may be FKBP12, with a bridging factor of rapalog AP21967 ([0049]). Figure 6 shows that bridging factors can function in the DARIC system at clinically relevant concentrations. Other bridging factors include rapalogs ([0014] and [0018]). The advantage of using as a CD4 transmembrane domain is shown in Figs. 14A-B ([0049]). 
Tsutsumi et al. teaches interleukin 18 receptor, which is formed of two chains, IL-18Rα and IL-18Rβ (p. 2/11, col. 2, third paragraph). The receptor belongs to the interleukin receptor superfamily and was discovered as an IFNγ-inducing factor. IL-18 causes enhancement of IFNγ production by T cells and NK cells (p. 2/11, col. 1, first paragraph). The structure of the two IL-18R chains is shown in the Supplementary Information attached to the end of the article.
It would have been obvious to the artisan of ordinary skill before the effective filing date of the invention to substitute in the CCR fusion polypeptide comprising as the extracellular dimerization domains the FRB, including a FRB T2098L, and FKBP12 with the bridging agent being rapamycin as taught by ‘979, and wherein the transmembrane domain is from CD4, as taught by US 10,596,274 and ‘797. ‘973 and US 10,596,274 also suggest the desirability to have an extracellular multimerizing domain, e.g., FRB T2098L and FKBP12, which could be activated by intentional application of a nonendogenous bridging agent.  It further would have been obvious to substitute the IL-2R/IL-7R intracellular signaling domains with the IL-18Rα and IL-18Rβ taught by Tsutsumi et al. for their known and expected properties of increasing IFNγ production by T cells and NK cells, which as discussed by US 10,596,274 is desirable for cancer treatment. It would have been obvious to substitute one known element for another with the reasonable expectation of predictable results.


 Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leung et al., Mol. Ther. 24(Suppl1):S110, Abstract 277, May 2016, and Cancer Res. 77(13 Suppl):Abst 1703, 01 July 2017, both teach a DARIC system with two proteins, with one having as dimerization domain FKPB12 and the other FRB, wherein a bridging drug rapamycin or AP21967 leads to heterodimerization and signaling. A CD19-targeting DARIC caused cytokine release, proliferation and cytolytic activity. The construct has potential to minimize the off-tumor on-target toxicity associated with traditional CAR designs. These references are supplied to show the state of the art and use of a “DARIC” system with activation occurring when dimerization domains are bridged by a nonendogenous agent.
US 20220031750 A1 and US 20220025014 A1 shares an inventor with and has the same Applicant and Assignee as the instant application and claims a non-natural cell comprising the first and second polypeptide of the instant invention wherein a bridging factors promotes association between the two multimerizing domains, and a method of treating a cancer by administering said cell.
US 20210236546 A1 shares an inventor with and has the same Applicant and Assignee as the instant application and claims a fusion polypeptide wherein the first polypeptide comprises a FRB multimerizing domain, a CD4, CD8α or AMN transmembrane domain, a CD137 costimulatory and/or CD3ζ signaling domain; and optionally a polypeptide cleavage signal; and a second polypeptide comprisinga signal peptide, NKG3D receptor of ligand-binding fragment thereof, and FKBP multimeizing domain.  NKG2D is designated as a immune receptor ([0249]), but CD137 is not.  As a result, the claims are patently distinct from the instant calims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 15, 2022